PER CURIAM
Defendant appeals his convictions of two counts of felony assault in the fourth degree. ORS 163.160. Those convictions arose from a single assaultive act by defendant against his wife that was committed in the presence of defendant’s minor child and stepchild. Defendant raises four assignments of error. We reject the first three assignments without discussion.
In his fourth assignment, defendant assigns error to the trial court’s denial of his motion to merge the two convictions. The state concedes that, under State v. Glaspey, 337 Or 558, 100 P3d 770 (2004), the trial court erred in denying defendant’s motion to merge the convictions. We agree and therefore accept the state’s concession.
Convictions vacated and remanded for merger and resentencing; otherwise affirmed.